Case 5:18-cr-00084-SMH-MLH Document 64 Filed 09/24/19 Page 1 of 2 PageID #: 166




                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION


 UNITED STATES OF AMERICA
                                                         CRIMINAL NO. 5:18-00084-02
 VS.
                                                           CHIEF JUDGE HICKS
 KIRBYJON H. CALDWELL                              MAGISTRATE JUDGE HORNSBY


                                MOTION TO CLARIFY

         Comes now the United States, by and through the undersigned Assistant

 United States Attorneys, who respectfully move this Court for an order clarifying

 that Standing Order 1.86 does not prevent the United States from complying with its

 discovery and disclosure obligations. In support, the United States would respectfully

 show:

         1.    Standing Order 1.86 requires a plea addendum as a part of every plea

 package. The order further provides that each such addendum “shall be entered by

 the clerk of court as a separate sealed entry and any reference to it or its contents

 shall not be recited in the record during the course of a Rule 11 colloquy.”

         2.    The United States has a constitutional obligation to produce

 exculpatory and impeaching evidence. See, e.g., Brady v. Maryland, 373 U.S. 83

 (1963); Giglio v. United States, 405 U.S. 150 (1972).
Case 5:18-cr-00084-SMH-MLH Document 64 Filed 09/24/19 Page 2 of 2 PageID #: 167




         3.      Regardless of the contents of the plea addendum,1 in a multi-defendant

 case, the government will almost always have an obligation to disclose the

 addendum to counsel for the remaining defendants, either to reveal the terms of

 cooperation or to assure counsel that there was no cooperation requirement. It

 cannot comply with this obligation without an order from this Court because that

 addendum is sealed.

         Wherefore, the United States respectfully urges this Court to issue an order

 clarifying that nothing in Standing Order 1.86 shall be construed to prevent it from

 complying with its discovery and disclosure obligations.

         Respectfully submitted this 24th day of September, 2019.

                                                            DAVID C. JOSEPH
                                                            United States Attorney


                                                   By:      /s Mignonne Griffing
                                                            C. MIGNONNE GRIFFING, #19601
                                                            Assistant United States Attorney
                                                            300 Fannin Street, Suite 3201
                                                            Shreveport, LA 71101
                                                            318/676-3600


                                                            /s Seth D. Reeg
                                                            SETH D. REEG, # 34184
                                                            Assistant United States Attorney
                                                            300 Fannin Street, Suite 3201
                                                            Shreveport, LA 71101
                                                            318/676-3600



         1
         This filing should not be construed in any way to reflect the content of the Gregory A. Smith plea
 addendum.
